FX ENERGY, INC. 3006 Highland Drive, #206 Salt Lake City, Utah 84106 USA Telephone: (801) 486-5555 Facsimile: (801) 486-5575 January 24, 2014 VIA FACSIMILE AND EDGAR TRANSMISSION Mr. H. Roger Schwall, Assistant Director Division of Corporation Finance United States Securities and Exchange Commission treet NE Washington, DC20549-7010 Re: FX Energy, Inc. Form 10-K for Fiscal Year Ended December 31, 2012 Filed March 14, 2013 Response Letter Dated December 9, 2013 File No. 001-35012 Dear Mr. Schwall: This letter is in response to your letter dated January 10, 2014, respecting your review of the annual report on Form 10-K for the year ended December 31, 2012, of FX Energy, Inc. (the “Company”). Set forth below are your comments, followed by the Company’s responses.As indicated below, we propose to incorporate revised disclosures in future filings in response to some comments and to file an amendment and revised reserve report exhibits in response to other comments. Form 10-K for Fiscal Year Ended December 31, 2012 Proved Reserves Disclosures, page 26 Internal Controls Over Reserve Estimates, page 26 1. We acknowledge your response to comment 1 in our letter dated November 22, 2013 and the revisions to Exhibit 99.01 clarifying the reserves were calculated using deterministic methods.However, we note the disclosure in the amended report conflicts with the disclosure on page 28 and elsewhere on page 15 of Form 10-K which states the "probable reserves were calculated using probabilistic methods.”Please reconcile the estimation methods disclosed in the report with those disclosed in the filing on Form 10-K and amend your filing as appropriate. Response: The proposed amended reports, copies of which are attached, have been revised to eliminate the inconsistencies. FX ENERGY, INC. Mr. H. Roger Schwall, Assistant Director Division of Corporation Finance United States Securities and Exchange Commission January 24, 2014 Page 2 Exhibit 99.01 2. The first page of the revised reserves report refers to an estimate of proved plus probable reserves.Please obtain and file an amended report as such disclosure is no longer provided in the report. Response: The attached, proposed amended report eliminates this reference. 3. We note the disclosure of certain gas prices presented under the section of the report entitled "Economic Assumptions" It is unclear from this disclosure if these prices represent the reference or benchmark prices excluding or including adjustments for differentials such as transportation and Btu content.We reissue in part our comment 17 from the letter dated November 22, 2013 and clarify that you obtain and file an amended reserves report that discloses the gas prices as determined under Rule 4-10(a)(22)(v) excluding adjustments for differentials.Please additionally disclose the volume-weighted average realized prices after such adjustments.We consider both sets of prices to be part of the primary economic assumptions under Item 1202(a)(8)(v) of Regulation S-K. Response: The attached, proposed, amended report includes additional price benchmarking and adjustments information as required. Exhibit 99.02 4. We reissue in part our comment 18 from the letter dated November 22, 2013 and clarify that you obtain and filed an amended reserves report that includes the following disclosures required by Item 1202(a)(8) of Regulation S-K: • The date on which the report was completed (Item 1202(a)(8)(ii)). • The proportion of the registrant's total reserves covered by the report (Item 1202(a)(8)(iii)). • The geographic area, e.g. the country and individual states, in which the covered reserves are located (Item 1202(a)(8)(iii)). • A statement that the assumptions, data, methods, and procedures are appropriate for the purpose served by the report (Item 1202(a)(8)(iv)). • The initial benchmark prices, pricing hub or pricing reference point and the realized prices by product type for the reserves included in the report as part of the economic assumptions (Item 1202(a)(8)(v)). FX ENERGY, INC. Mr. H. Roger Schwall, Assistant Director Division of Corporation Finance United States Securities and Exchange Commission January 24, 2014 Page 3 • A statement that the third party has used all methods and procedures as it considered necessary under the circumstance to prepare the report (Item 1202(a)(8)(viii)). Response: The attached, proposed amended report includes the foregoing disclosures. The Company acknowledges the following: ● FX Energy, Inc. is responsible for the adequacy and accuracy of the disclosure in the filing. ● Staff comments or changes to disclosure in response to staff comments do not foreclose the Securities and Exchange Commission from taking any action with respect to the filing. ● FX Energy, Inc. may not assert staff comments as a defense in any proceeding initiated by the Securities and Exchange Commission or any person under the federal securities laws of the United States. The Company would be happy to provide additional information you may request or respond to further inquiries. Sincerely, FX ENERGY, INC. /s/ Clay Newton Clay Newton Vice President of Finance Enclosures cc: John Hodgin Petroleum Engineer Exhibit 99.01 FX Energy Inc 3006 Highland Drive 206 Salt Lake City, Utah 84106 United States of America 17th January 2014 Dear Sirs, REVISED SUMMARY REPORT EVALUATION OF POLISH GAS ASSETS1 RPS Energy (RPS) has completed an independent reserves evaluation of the Zaniemysl, Roszkow, Winna Gora, Sroda-Kromolice, Kromolice South, Grabowka, Lisewo and Komorze Gas Fields in Poland ('the Properties') currently owned by FX Energy Inc (‘FX’).We have estimated Proved and Probable reserves as at 1 January 2013, based on data and information available up to 31 December 2012. This report is prepared in accordance with the definitions contained in Rule 4-10(a) of Regulation S-X, the general disclosure requirements contained in Regulation S-K, the specific disclosure requirements for the third party report set forth in Items 1202(a)(8)(i-x) of Regulation S-K of the U.S. Securities and Exchange Commission (SEC) and that conforms to the FASB Accounting Standards Codification Topic 932, Extractive Activities – Oil and Gas.The report was prepared for FX to be included as an exhibit in a filing with the SEC. The work was undertaken by a team of professional petroleum engineers, geoscientists and economists and is based on data supplied by FX Energy.The properties evaluated in this report constitute 100% of FX’s non-United States reserves.Our approach has been to prepare independent estimates of developed reserves for all producing assets based on the field’s production performance.In fields where potential exists to further develop reserves through additional capital investment, we have reviewed the available data supplied by the Operator and estimated the likely range of incremental reserves that can be recovered. In estimating reserves we have used standard petroleum engineering techniques, with Proved reserves being calculated using deterministic methods, and Probable reserves being calculated using probabilistic methods.These techniques combine geological and production data with detailed information concerning fluid characteristics and reservoir pressure as well as pertinent production software that allows wells to be modelled as closely as possible to reality.We have estimated the degree of uncertainty inherent in the measurements and interpretation of the data and have calculated a range of recoverable reserves.We have taken the working interest that FX Energy has in the Properties as presented by FX Energy and we have not investigated nor do we make any warranty as to FX Energy's interest in the fields. 1This Summary report was prepared as an update to the prior ECV2003 Report of the 4th March 2013 (prepared by RPS) to meet certain SEC requirement.There were no changes to the reserves, production profiles or economic analysis in this update. Reserves Proved & Probable Gas Reserves attributable to the FX Energy Interest (MMscf) as of 1 January 2013 Field FX Energy Interest FX Energy Gas Reserves (MMscf) Developed Undeveloped Proved Probable Proved Probable Grabowka 100.0% 22 Zaniemysl 24.5% 1,105 Roszkow 49.0% 1,747 Sroda- Kromolice 49.0% 9,451 Kromolice South 49.0% 608 Winna Gora 49.0% Lisewo 49.0% Komorze 49.0% Total GAS (MMSCF) Reserves at 1/1/2012 Production Additions Revisions Reserves at 1/1/2013 Zaniemysl Proved Probable - - Sroda-Kromolice Proved Probable - - Winna Gora Proved - Probable - - Roszkow Proved Probable - - Grabowka Proved 89 82 Probable - - Kromolice South Proved Probable - - Lisewo Proved - Probable - - Komorze Proved - - - Probable - - 0 Totals Proved Probable - Economic Evaluation We have calculated the Net Present Value of the Properties based on our estimates of Reserves and on current firm development plans, as follows: FX NPV10 (Million US$) Field Energy Proved Developed Proved Un Developed Interest Gross Net Gross Net Zaniemysl 24.5% Sroda-Kromolice 49.0% Roszkow 49.0% Winna Gora 49.0% Kromolice South 49.0% Grabowka 100.0% Lisewo 49.0% Komorze 49.0% Total Economic Assumptions An economic analysis of the Polish Assets of FX Energy was undertaken based on the following price and royalty assumptions.These data have been supplied by FX Energy in US Dollars and are based on Polish Zloty gas prices and exchange rates, taken as the average of the 1st day of the month values throughout 2012, with benchmark prices adjusted for energy content.The benchmark prices are based on the Company’s contractual percentage, by well, of the Polish low-methane tariff as published by the Energy Regulatory Office. Benchmark Gas Price ($/Mscf) Adjusted Gas Price ($/Mscf) Roszkow Winna Gora Zaniemysl Kromolice-South Sroda-Kromolice 6.96 / 6.96 7.08 / 6.76 Grabowka Lisewo Komorze Volume-weighted average Royalty (%) OPEX (MM $ p.a.) Roszkow Winna Gora Zaniemysl Kromolice-South Sroda-Kromolice 0.6 / 0.6 Grabowka N/A N/A Lisewo Komorze Qualifications RPS is an independent consultancy specialising in petroleum reservoir evaluation and economic analysis.The provision of professional services has been solely on a fee basis.Mr. Gordon Taylor, Director, Geoscience for RPS Energy, has supervised the evaluation.I am employed by RPS Energy of 309 Reading Road Henley-on-Thames, Oxon, RG9 1EL, UK, which Company did prepare a Reserves Evaluation of the Zaniemysl, Roszkow, Winna Gora, Sroda-Kromolice, Kromolice South, Grabowka, Lisewo and Komorze Gas Fields in Poland of FX Energy, as at December 31, 2012.I attended the University of Birmingham and graduated with a Bachelor of Science degree in Geological Sciences in 1978; and a Master of Science degree in Foundation Engineering in 1979. I am a Chartered Geologist and Chartered Engineer in the UK and an AAPG Certified Petroleum Geologist (No 5932); that I have in excess of 35 years’ experience in the hydrocarbon exploration and production industry including the conduct of evaluation studies relating to oil and gas fields.I have not, directly or indirectly, received an interest, and I do not expect to receive an interest, direct or indirect, in FX Energy, or any associate or affiliate of the company. Other RPS employees involved in this work hold at least a Master’s degree in geology, geophysics, petroleum engineering or a related subject or have at least five years of relevant experience in the practice of geology, geophysics or petroleum engineering. Basis of Opinion The evaluation presented in this report reflects our informed judgement based on accepted standards of professional investigation, but is subject to generally recognised uncertainties associated with the interpretation of geological, geophysical and engineering data.RPS Energy have used all methods and procedures we considered necessary in preparation of the report.The evaluation has been conducted within our understanding of petroleum legislation, taxation and other regulations that currently apply to these interests.RPS Energy is not aware of any regulations that would have an effect on FX’s ability to recover the estimated reserves.However, RPS Energy is not in a position to attest to the property title, financial interest relationships or encumbrances related to the property. It should be understood that any evaluation, particularly one involving exploration and future petroleum developments may be subject to significant variations over short periods of time as new information becomes available. Yours faithfully, RPS Energy /s/ Gordon R. Taylor Gordon R. Taylor, CEng, CGeol Director, Geoscience Exhibit 99.02 Hohn Engineering, PLLC 2708 1st Avenue North, Suite 200 Billings, MT 59101 406-655-3381 Fax 406-655-3383 Email: hohneng@hohneng.com January 17, 2014 FX Producing Company 3006 Highland Drive, Suite 206 Salt Lake City, Utah84106 Re: Summary Reserve Report - Evaluation of oil and gas working interests owned by FX Producing Company located in the States of Montana and Nevada, as of January 1, 2013.This report was completed February 12, 2013. As you requested, I have evaluated the above-referenced properties.The following summarizes my findings: FX Producing Company Effective Date January 1, 2013 Proved Developed Producing Reserves Net Oil Reserves, STB Net Gas Reserves, MCF 0 Future Net Revenue, $ Investment, $ 0 Future Net Cash Flow Undiscounted, $ Future Net Cash Flow 10% Discount, $ All wells were producing at the effective date and have long producing histories.Reserves were estimated by production decline curve projection of the established producing trend.No other reserve classes were considered in the evaluation.We did not physically inspect the properties to determine the physical condition of the leases or the status of environmental compliance on the leases.This evaluation does not consider the effects or liabilities associated with the oil spill that occurred in Glacier County in 2011.The incident should not have a significant affect on reserve values stated in this report. FX Producing Company January 17, 2014 Page 2 of 3 Ownership interests were supplied by FX Producing Company and accepted as presented.Historical operating costs and product prices were supplied by FX Producing Company and were considered reasonable.The prices used in the evaluation were based on a twelve-month unweighted average of the price on the first day of the month for the period January through December 2012 as posted for NW Montana Sour Crude, Gravity Scale A1 by Cenex Harvest States of $78.75 per barrel, adjusted by lease for gravity, crude quality, transportation fees, and regional price differences.Approximately 90% of the Company’s U.S. production is sold to Cenex.There are no gas sales or natural gas liquids produced by any of the properties in the report; therefore, price forecasts were not prepared for either natural gas or natural gas liquids.The volume-weighted average price of the reserves contained in this report was $78.14 per barrel.Both prices and costs were held constant for the life of the property, no escalations were applied. Applicable production, severance, and ad-valorem taxes were deducted.No federal or state income taxes, salvage value, or costs associated with abandonment were considered.In general, equipment salvage should cover abandonment and restoration costs.No major expenditures are anticipated for the properties and none were included in the forecasts. All data used in preparing this report were provided by FX Producing Company or from public data sources and were accepted as true and correct.FX Producing has represented to us that these reserves comprise 100% of the Company’s U.S. reserves and approximately 13% of the Company’s total reserves.I am not aware of any regulations that would have an effect on FX’s ability to recover the estimated reserves; and I have used all methods and procedures as I considered necessary in preparation of the report.The assumptions, data, methods, and procedures used are appropriate for the purpose served by this report.This report is prepared in accordance with the definitions contained in Rule 4-10(a) of Regulation S-X, the general disclosure requirements contained in Regulation S-K, the specific disclosure requirements for the third-party report set forth in Items 1202(a)(8)(i-x) of Regulation S-K of the U.S. Securities and Exchange Commission (SEC) and that conforms to the FASB Accounting Standards Codification Topic 932, Extractive Activities – Oil and Gas.The report was prepared for FX Energy, Inc., to be included as an exhibit in a filing with the SEC.These reserve estimates are predicated on the laws, regulations, taxes, and policies in effect on the date of the evaluation, and no changes have been considered.All reserve estimates represent my best professional engineering judgment based on the data available to me at the time of the preparation of this report.It should be realized that the reserves actually recovered, the revenue generated from them, and the actual costs incurred could be more or less than the estimated amounts. Mr. Thomas K. Hohn has supervised this evaluation.Mr Hohn is a Registered Professional Engineer (Montana license 4303PE) with over 39 years of experience in upstream oil and gas.He graduated from Montana Tech in 1974 with a BS degree in Petroleum Engineering. FX Producing Company January 17, 2014 Page 3 of 3 If there are questions, or you need additional information, please advise.Thank you for the opportunity to perform this work for you. Sincerely, /s/ Thomas K. Hohn Thomas K. Hohn Registered Professional Petroleum Engineer Montana 4303PE
